Citation Nr: 1201532	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a left calcaneal spur, to include as secondary to a service-connected right knee disability.

2. Entitlement to service connection for bilateral shin splints, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from July 2004 to August 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for a left calcaneal spur and bilateral shin splints.

The Veteran testified before a Veterans Law Judge at a May 2009 hearing at the RO (Travel Board hearing). A hearing transcript has been associated with the claims file.

The Board remanded this case in September 2009 and June 2011 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2011 remand, the Board noted that the Veterans Law Judge who held the May 2009 hearing was no longer employed by the Board, and that, by statute, the Board member conducting a hearing shall participate in making the final determination on a claim.  38 U.S.C.A. § 7107(c) (West 2002). 

In May 2011, the Veteran was notified that the Veterans Law Judge who conducted his hearing was no longer employed at the Board and he was offered the opportunity for a new hearing.  The Veteran informed the Board in May 2011 that he wished to appear for a hearing before a Veterans Law Judge at his local regional office.

The Veteran was scheduled for the hearing on November 2, 2011, but did not report.  The Veteran is in college.  Later in November 2011, the Veteran submitted a letter explaining that he had planned to skip class that day, but realized that he had an examination and the professor informed him that he could not make it up.  He requested a new hearing.  His representative also requested a new hearing in a December 2011 letter.  As the Board finds that good cause has been shown, a new hearing should be scheduled.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. §§ 20.700(a), 20.702 (2011).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


